Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/924151.  Claims 2, 4 and 5 are cancelled.  Claims 1, 3 and 6-8 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  On page 7, Applicant argues the claims have been amended to cite improved technical function mentioning real-time functionality.  Examiner asserts any real-time functionality is realized by the use of a computer.  Like Electric Power Group, the real-time functionality has no bearing on the eligibility under 35 USC 101.  Next Applicant describes the interactive user interface as a practical application of the abstract idea.  It is noted the steps including “a user can select a behavioral segment for analysis, the behavioral segment including a selected classification and one or more behavioral parameters associated with the behavioral classification. The parameters include a probability percentage that an online destination is associated with a selected behavioral classification, a frequency with which an online destination associated with a selected behavioral classification is visited, and a recency or time interval of a visitation to an online destination” are directed to an abstract idea.  The use of an user interface is merely using a computer as a tool to perform the abstract idea.  Finally, Applicant references the amendment introducing “setting a cache expiration to maintain a validity of a selected behavioral segment”.  This is an abstract mental process step wherein a user can “set a cache expiration” in the mind or with pen and paper.  The rejection under 35 USC 101 is upheld and has been updated to reflect the most recent amendments.

Applicant’s arguments filed with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more integrating the abstract idea into a practical application. Claim(s) 1-6 is/are directed to a machine.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of receiving an initial volatility data for a plurality of industries  and assigning an updated employment volatility score to each unique consumer profile, and setting a cache expiration to maintain a validity of a selected behavioral segment is a mental process that can be practically performed by a human using pen and paper.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The additional limitations of claims 1, 7 and 8 (indicated by strikethrough above) including a processor; an employment vertical volatility engine; and a memory having stored thereon instructions to cause the employment vertical volatility machine to execute operations; input of [data to] an employment vertical volatility engine and stored on a memory and receiving data from servers through a data cloud input on a data cloud; a behavioral targeting interface including user interaction elements [claim 1]; input of [data to] an employment vertical volatility engine and stored on a memory and receiving data from servers through a data cloud input on a data cloud; a behavioral targeting interface including user interaction elements [claim 7]; and A non-transitory, machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operation in a method, along with input of [data to] an employment vertical volatility engine and stored on a memory and receiving data from servers through a data cloud input on a data cloud; a behavioral targeting interface including user interaction elements [claim 8] merely use a computer as a tool to perform the abstract idea and amount to instructions to perform the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually and in combination the claim limitations only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually, and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Specifically, claim 3 adds an abstract limitation of identifying unique consumer profiles having differing behavior from its associated industry behavior.  Claim 6 is directed to updating the employment volatility score for the associated unique consumer profile step comprises adding a time stamped version of the unique consumer profile employment volatility score which is also an abstract step.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newman et al, US 11,004,156 – Method and System for Predicting and Indexing Probablity of Financial Stress 
DeFelice, US 2019/0327259 – Vulnerability Profiling Based on Time Series Analysis of Data Streams - [0132] there are similarities to the concept of a “credit score” as a point-in-time and ongoing risk evaluation measure, particularly in the sense that a credit score takes both instantaneous data (e.g., the amount of money currently owed, the amount of credit currently available) and uses time-series data (the history of payments, the history of defaults) to identify a single value that is associated with the best guess of a future chance of financial default.
Chaouki et al, US 2015/0262249 – Digital Prescreen Targeted Marketing System and Method – [0031] solution for positively identifying a particular consumer whose identity is listed among a plurality of consumers prescreened as qualified to receive targeted marketing, such as an offer for credit, using for example a marriage of online data characteristics of the consumer's online browsing behavior, including cookie data, with offline data, including credit related data

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683